MORROW, Presiding Judge.
The conviction is for driving an automobile upon a public highway while intoxicated; penalty assessed at a fine of $500.
The indictment appears regular and properly presented. The evidence which was before the trial court is not brought up for review. In the absence of the evidence heard upon the trial, we must assume that the charge of the court was in proper order.
In addition to assessing the penalty, the verdict contains the following: “We further find that the defendant be prohibited from driving a motor vehicle on any of the public highways of this State for a period of 2 years.”
The verdict and judgment are in accord with article 802, P. C., 1925, as amended by the Acts of 42nd Leg., Regular Session, ch. 162, p. 268.
No error having been perceived or pointed out, the judgment is affirmed.

Affirmed.